DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 06/07/19.  The request for foreign priority to a corresponding Japanese application filed 12/09/16 has been received and is proper.  Claims 1-9 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Fujita in view of Oshimo
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (U.S. Patent Pub. No. 2012/0007294) (cited by Applicant) in view of Oshimo (U.S. Patent Pub. No. 2004/0239022) (cited by Applicant).  Fujita is directed to a seat suspension.  See Abstract.  Oshimo is directed to a suspension unit.  See Abstract.  Note: these are “Y” references in the cited ISA Written Opinion. 
Claim 1: Fujita discloses a suspension which includes: an upper frame (10) and a lower frame (20) which are supported so as to be capable of a separating and approaching operation relative to each other via a frame link mechanism (30, 40); and a spring mechanism (31, 41, 45, 50, 51, 52) which elastically biases the upper frame, the spring mechanism comprising: a linear spring (31, 41) which biases the upper frame in a direction in which the upper frame separates from the lower frame, the linear spring exhibiting a linear characteristic; and a magnetic spring (50) which includes: a stationary magnet (51)  fixedly disposed on the lower frame or the upper frame; and a movable magnet (52) which is supported on the upper frame or the lower frame through a magnet link (522) and whose position relative to the stationary magnet changes in accordance with the separating and approaching operation of the upper frame, the magnetic spring exhibiting a nonlinear characteristic of having a spring constant that varies according to the relative position of the stationary magnet and the movable magnet, wherein, in the magnetic spring, a displacement amount of the movable magnet when the upper frame is displaced in a lower operating range which is between a neutral position and a lower limit position of the upper frame is smaller than a displacement amount of the movable magnet when the upper frame is displaced in an upper operating range which is between the neutral position and an upper limit position of the upper frame [see para. 0032 (displacement amounts may vary in each range based on placement of moving body 521)].  See Figs. 1, 2, 4, 6. 
Fujita discloses all the limitations of this claim except for the “softening spring characteristic” of the magnetic spring.  Oshimo discloses a similar seat suspension with upper and lower frames (4, 2), linear spring (28, 36) and magnetic spring (72) with a stationary magnet (74) and movable magnet (76), wherein the magnetic spring has a softening spring characteristic that, when the upper frame makes a downward-direction relative displacement, a spring constant of the magnetic spring which acts when the upper frame is displaced in the lower operating range is smaller than a spring constant of the magnetic spring which acts when the upper frame is displaced in the upper operating range.  See para. 0038; Fig. 4 (line 72 above and below load=0 at displacement -40 to 0 and 0 to 40, respectively).  It would be obvious to a person having ordinary skill in the art at the effective filing date of the invention to use this spring characteristic to provide desired damping properties and improve the feel of the seat suspension. 
Claim 2: Oshimo discloses that, in accordance with the displacement of the movable magnet relative to the stationary magnet, the magnetic spring exhibits a negative spring characteristic when the upper frame is displaced in a first upper operating range and exhibits a positive spring characteristic when the upper frame is displaced in a second upper operating range, where the first upper operating range and the second upper operating range are respectively on the neutral position side and on the upper limit position side of an intermediate position of the upper operating range which is between the neutral position and the upper limit position, and the positive spring characteristic and the negative spring characteristic are characteristics that restoring force in the same direction as a working direction of restoring force of the linear spring increases and reduces respectively, the magnetic spring exhibits a spring constant smaller than a spring constant of the linear spring when the upper frame is displaced in the lower operating range, and a spring characteristic of the whole spring mechanism which results from a combination of the positive spring characteristic of the linear spring and each of the spring characteristics of the magnetic spring has: a constant load region when the upper frame is displaced in the first upper operating range, the constant load region being a region where a spring constant is substantially constant due to the superposed positive spring characteristic of the linear spring; a high spring constant region when the upper frame is displaced in the second upper operating range, the high spring constant region being a region where the spring constant is higher due to the two superposed positive spring constants; and a low spring constant region when the upper frame is displaced in the lower operating range, the low spring constant region being a region where 5Docket No. 523064US Preliminary Amendment the spring characteristic corresponding to the entire lower operating range is a positive spring characteristic with a lower spring constant than in the high spring constant region.  See Fig. 4 (line 72); para. 0038. 
Claim 3: Oshimo discloses that the movement amount of the movable magnet of the magnetic spring when the upper frame is displaced in the lower operating range is equal to or less than 1/2 of the movement amount of the movable magnet when the upper frame is displaced in the upper operating range.  See Fig. 4 (line 72); para. 0038. 
Claim 4: Fujita discloses a damper (45) which damps energy generated when the upper frame makes the separating and approaching operation from/to the lower frame, wherein the damper is lower in damping force when the upper frame operates in a direction of the lower limit position than when the upper frame operates in a direction of the upper limit position.  Figs. 1, 2, 4. 
Claim 5:  Fujita discloses that the damper is pivotally supported on the upper frame through a bracket (10, 10e) which pivots in accordance with an up-down movement of the upper frame.   See Figs. 1, 2, 4. 
Claim 6: Fujita discloses that, when an up-down displacement amount of the upper frame is a predetermined amount or more, the movable magnet of the magnetic spring is capable of being moved by the magnet link to a facing range outer position which is beyond a range where the movable magnet faces the stationary magnet.  See Fig. 6. 
Claim 7: Oshimo discloses that a balanced point when a weight of a load is applied to the upper frame changes according to a gravity center position of a seated person or input vibration, and a damping ratio at the balanced point varies according to a position of the balanced point.  See Figs. 4, 5. 
Claim 8: Fujita discloses that an initial position of the balanced point when the weight of the load is applied to the upper frame is adjustable.  See para. 0023 (adjustment dial 19). 
Claim 9: Fujita discloses the suspension being used as a seat suspension of a vehicle in which the lower frame is fixed to a vehicle body and a seat is supported by the upper frame.  See Title; para. 0007, 0020. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        March 23, 2022